Case 1:19-cr-00781-PKC Document 27-1 Filed 01/07/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

UNITED STATES OF AMERICA
TRANSPORTATION ORDER
Vv. | 19 Cr. 781 (PKC)
Jazmyne Alyce Johns,
Defendants

 

Upon the application of Jazymne Alyce Johns, by her attorney, Donald duBoulay, Esq.
pursuant to 18 U.S.C. §4285, and in the interest of justice, it is hereby
ORDERED, that the United States Marshal’s Service shall arrange for the non-custodial
transportation of Jazymne Alyce Johns from Houston, Texas (George Bush Intercontinental
Airport) to any appropriate airport in the greater New York area for Ms. Johns court appearance,
scheduled for Monday, January 13, 2010 at 3:00 p.m., to arrive no later than 9:00 a.m. on that
day and depart for Houston, Texas no earlier than 6:30 p.m. that same day.
ORDERED that the cost of such transportation shall be paid by the United States
Marshal’s Service out of funds authorized by the Attorney General for such expenses.

Dated: New York, New York
January 7 , 2020

 

 
